Title: VI. To Charlotte, Queen of Great Britain, 20 April 1803
From: Jefferson, Thomas
To: Charlotte, Queen of Great Britain


            
              Madam our Good Friend
            
            I have named      Minister Plenipotentiary of the United States of America to your Royal consort. My knowledge of his good qualities gives me full confidence that he will so conduct himself, as to merit your esteem. I pray therefore, that you yield entire credence to the assurances, which he will bear to you of our friendship; and that God may always have you, Madam, our Good friend, in his holy keeping.
            Written at the City of Washington the Twentieth of April in the year of our Lord one thousand Eight hundred and three.
            
               Th: Jefferson
            
          